EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 79 to Registration Statement No. 02-42722 on Form N-1A of our report dated August 18, 2011, relating to the financial statements and financial highlights of Eaton Vance Parametric Tax-Managed Emerging Markets Fund (the Fund), one of the Funds constituting Eaton Vance Series Trust II (the Trust), appearing in the Annual Report on Form N-CSR of the Trust, for the year ended June 30, 2011, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts October 26, 2011
